The court
(Bat, Johnson, Trezevant, and Brevard, Justices, in the absence of Grimkie, J. and Waties, J.)
were of opinion, that the question was upon the certificate, as the parol evidence could not he taken in contradiction of it: and that this certificate does not import an absolute manumission. That it must be considered rather in the light of a general pass, or licence, to the slave, privileging him to pursue his own business. The condition annexed, shews clearly that the master did not intend to renounce his authority, but to preserve it, in case the slave should fail in conforming to the conditions, he, the master, thought proper to im. pose. He now insists on resuming dominion over his slave, which we think he is legally entitled to do. A new trial must therefore be granted.
¿Die. — in the language of ancient jurisprudence, which was corrupted and *276forgotten before the age of Justinian, the spoils of an alien enemy which weis lawfully exposed to the firs; hostile occupier, were distinguished by the name of manceps, or manovpmm. taken with rhe hand; and whenever they were sold or e > ancipated, the purchaser required some assurance that they had been the property of an enemy, and not of a fellow citizen. 4 Gibb. Rom. Emp. 322.